      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
KAREN WARD,

                      Plaintiff,                  19-cv-6667 (JGK)

           - against –                           OPINION & ORDER

ERNST & YOUNG U.S. LLP,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Karen Ward, brought claims in an arbitration

against the defendant and her former employer, Ernst & Young

U.S. LLP (“EY”) pursuant to an arbitration agreement between the

parties. Ward alleged that the defendant engaged in

discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the

New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-107 et

seq. After the arbitral panel (the “panel”) entered a

preliminary order that fees and costs incurred during the

arbitration would be split equally between the parties, the

plaintiff brought this action seeking a declaratory judgement

under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

that the arbitration agreement is unenforceable due to the

panel’s fee-allocation order, which the plaintiff alleges

prevents her from being able effectively to vindicate her

underlying claims in the arbitral forum. The defendant now moves



                                    1
       Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 2 of 23



to compel arbitration and stay the proceedings in this Court,

arguing that any attack on the fee allocation award in this

Court is improper at this time for various reasons. For the

following reasons, the defendant’s motions to compel arbitration

and to stay proceedings in this Court pending arbitration are

granted.

                                     I.

     The following facts are taken from the parties’ submissions

and are undisputed unless otherwise noted.

                                     A.

     In 2013, the plaintiff began working at EY in the

Transaction Real Estate group as an Executive Director. Willemin

Affirm. Ex. A, at 10; Farina Decl. Ex. E, at 2. 1 On July 1, 2015,

the plaintiff became a Principal at EY. Farina Decl. Ex. E, at

3. Throughout 2014 and 2015, the plaintiff made complaints to

various members of EY’s senior management regarding alleged

discriminatory treatment that the plaintiff allegedly suffered

based on her sex. Willemin Affirm. Ex. A, at 4, 7-8. On August

14, 2018, the plaintiff was informed that she would be

terminated effective October 31, 2018. Id. at 24.




1 Unless otherwise noted, page numbers correspond to ECF page numbers and not
to any page numbers that may be present in the underlying documents submitted
in this case.



                                      2
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 3 of 23



     As an Executive Director, the plaintiff was paid $350,000

yearly. Farina Decl. Ex. A, at 3. As a Principal, she was paid

$665,000 yearly. Id. Upon termination, the plaintiff received a

severance package of approximately $325,000. Id.

                                   B.

     When the Plaintiff accepted her promotion to Principal in

July, 2015, she received and signed a copy of the Agreement of

Partners and Principals of Ernst & Young U.S. LLP (the

“Agreement”). Compl. ¶ 33. Section 17 of the Agreement sets out

the procedures for the resolution of disputes between the

signatory and EY. Section 17(a) provides that

     [a]ny dispute, claim or controversy between (i) the
     Firm or any of its affiliates, and their respective
     predecessors, successors and assigns, on the one hand,
     and any Member or Former Member, on the other or (ii)
     any Member or any Former Member and any other Member
     or Former Member (to the extent such dispute, claim or
     controversy relates to their association with the Firm
     or any of its affiliates and/or its business and
     affairs), whether arising or being asserted during or
     after the termination of any such individual’s
     relationship with the Firm (a “Dispute”), shall be
     resolved as provided in this Section 17.

Farina Decl. Ex. B, at 3. The Agreement commits signatories to

resolve all disputes with EY by “submitting them to voluntary

mediation . . . [and] if such mediation is not successful, then

to binding arbitration.” Id. Section 17(d) provides that “[a]ny

arbitration hereunder will be conducted in accordance with the

procedures set forth herein and the Rules for Non-Administered



                                    3
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 4 of 23



Arbitration of CPR (the “Rules”) as in effect on the date

hereof, or such other rules mutually agreed upon by the

parties.” Id. at 4. Section 17(d)(ii) provides that

     [a]ny issue concerning the extent to which any Dispute
     is subject to arbitration, or the formation,
     applicability, interpretation or enforceability of the
     provisions of this Section 17, including any claim or
     contention that all or any part of this Agreement is
     void or voidable, will be governed by the Federal
     Arbitration Act and will be resolved by the
     arbitrators.

Id. at 4. In addition, Section 17(d)(v) provides that

     [c]osts of the arbitration will be borne by each party
     as provided in the applicable rules or as ordered by
     the arbitrators, provided, however, that the fees and
     expenses of the arbitration, including the initial
     filing fee, will be apportioned among the parties in a
     manner that will preserve the enforceability of the
     arbitration provisions contained in this Section 17.

Id. Section 17.3 of the 2007 CPR Rules provides that

     the tribunal may apportion the costs of arbitration
     between or among the parties in such manner as it deems
     reasonable, taking into account the circumstances of
     the case, the conduct of the parties during the
     proceeding, and the result of the arbitration.

Farina Decl. Ex. A, at 4. Finally, Section 20(d) of the

Agreement provides that

     [i]f any provision of this Agreement or the
     application thereof to any Member, Former Member or
     circumstance is determined by a court of competent
     jurisdiction or arbitration panel to be invalid, void
     or unenforceable, the remaining provisions hereof, or
     the application of such provision to Members, Former
     Members or circumstances other than those as to which
     it has been held invalid or unenforceable, will remain
     in full force and effect and will in no way be
     affected, impaired or invalidated thereby . . . This


                                    4
       Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 5 of 23



     Section 20(d) will apply to all provisions of this
     Agreement, including, without limitation, each of the
     limitations on the authority of the arbitrators
     contained in Section 17(d)(iv) as well as the other
     provisions of Section 17.

Farina Decl. Ex. M, at 3.

                                     C.

     On October 12, 2018, the plaintiff filed a Demand for

Arbitration against the defendant for discrimination and

retaliation under Title VII, for discrimination and retaliation

in violation of the New York City Human Rights Law, and for

defamation. 2 Willemin Affirm. Ex. A, at 26-27. The plaintiff

alleges that, throughout her time at EY, she was subjected to

sexual harassment and a hostile work environment on account of

her sex. Willemin Affirm. Ex. A, at 2. The plaintiff also

alleges that she was subjected to retaliation, and eventually

retaliatory termination, because of her complaints about her

treatment. Id. at 5-8. Pursuant to the terms of the Agreement,

the parties submitted the dispute to the International Institute

for Conflict Prevention and Resolution. Farina Decl. Ex. A, at

2.




2 On September 24, 2018, the plaintiff filed a Charge of Discrimination with
the Equal Employment Opportunity Commission. Willemin Affirm. Ex. A, at 25.
When the press subsequently reported on this Charge, the defendant made
statements alleged by the plaintiff to be false and defamatory. Id. at 25-26.
The plaintiff does not discuss the defamation allegations in her complaint in
this action. Compl. ¶ 37.



                                      5
       Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 6 of 23



      On January 11, 2019, the panel held a preliminary

conference in the arbitration, at which time the plaintiff

raised an issue as to how the fees and costs associated with

arbitration would be allocated between the parties. Farina Decl.

Ex. C, at 4. The parties submitted briefs to the panel on the

issue. Id., Exs. D-F. The plaintiff urged the panel to issue an

order compelling EY to pay all of the costs and fees incurred by

the plaintiff over and above $400, the amount that the plaintiff

alleged she would have to pay to file the underlying action in

the United States District Court for the Southern District of

New York. Id., Ex. D, at 2. The plaintiff argued, among other

things, that application of the so-called “effective

vindication” doctrine should lead the arbitrators to order EY to

pay all costs and fees above $400 in order to prevent the

plaintiff from bearing prohibitively high expenses that would

leave her unable to press her rights in the arbitral forum. 3 Id.

at 4-6. EY opposed the plaintiff’s request, noting, among other

things, that the plaintiff is a sophisticated professional who

does not lack financial resources. Id., Ex. E.

      On March 4, 2019, the panel issued an Order on Reallocation

of Fees (the “Order”). Farina Decl. Ex. A. The panel found that

the Agreement was the relevant document to look to determine how



3 The “effective vindication,” as applicable in this case, is discussed in
more detail below.


                                      6
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 7 of 23



to allocate the fees between the parties. Id. at 5. The panel

then found that the panel had discretion under the 2007 CPR

Rules and the Agreement to apportion fees and costs as the panel

saw fit. Id. at 7. The panel noted “that Ward has been a highly

paid, highly placed professional who received significant

compensation while at EY and upon separation, a significant

severance package.” Id. The panel went on to note that the

“effective vindication” doctrine did not require that EY bear

the full costs in the case, because the plaintiff had “failed to

make the requisite showing” about the amount of fees she was

likely to incur in arbitration and about her inability to pay

those fees. Id. at 9. For those reasons, the panel ordered “that

the arbitration fees shall be split equally between Claimant and

Respondent pending further Order of this Tribunal on the issue

of allocation of fees.” Id.

     On May 18, 2019, plaintiff’s counsel informed defense

counsel of the plaintiff’s intention to seek a declaratory

judgment that the arbitration provision is invalid in light of

the panel’s decision to split the fees and costs between the

parties. Farina Decl. Ex. I, at 2. Plaintiff’s counsel

reiterated this intention on May 30, 2019. Id., Ex. J, at 2. On

July 10, 2019, counsel for the plaintiff and the defendant were

informed that the parties should split between themselves

$274,500 in fees that “are intended to cover the Tribunal’s fees


                                    7
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 8 of 23



and expenses through the issuance of a Final Award.” Farina

Decl. Ex. H. On July 17, 2019, the plaintiff filed the complaint

in this case for a declaratory judgment. The plaintiff alleges

that the arbitrators’ Order allocating costs between the parties

renders the Agreement unenforceable because the plaintiff is

unable to vindicate her statutory rights effectively in the

arbitral forum. Compl. ¶¶ 51-53.

     The defendant now moves to compel arbitration of the

plaintiff’s claims and moves to stay proceedings in this case

pursuant to Sections 3 and 4 of the Federal Arbitration Act

(“FAA”). In her opposition to the motion to compel arbitration,

the plaintiff has submitted a declaration attesting to her

current financial situation, her continued unemployment, and her

total assets. Ward Decl. ¶¶ 4-19.

                                   II.

                                   A.

     The defendant first moves to compel arbitration on the

ground that the delegation clause in Section 17(d)(ii) of the

Agreement commits the resolution of the plaintiff’s claim in

this Court to the panel.

     Under 9 U.S.C. § 4, “a district court must enter an order

to arbitrate upon being satisfied that the making of the

agreement for arbitration or the failure to comply therewith is

not in issue.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.


                                    8
       Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 9 of 23



Corp., 460 U.S. 1, 22 n.27 (1983) (quotation marks omitted).

“Whether a dispute is arbitrable comprises two questions: ‘(1)

whether there exists a valid agreement to arbitrate at all under

the contract in question . . . and if so, (2) whether the

particular dispute sought to be arbitrated falls within the

scope of the arbitration agreement.’” Hartford Acc. & Indem. Co.

v. Swiss Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001)

(quoting Nat’l Union Fire Ins. Co. v. Belco Petroleum Corp., 88

F.3d 129, 135 (2d Cir. 1996)).

     In this case, the plaintiff does not dispute, and the Court

agrees, that there is a valid agreement to arbitrate between the

parties, the formation of which is not in question. 4 The parties

also do not dispute that the underlying employment

discrimination and retaliation dispute between the parties falls

within the scope of the arbitration agreement. The question

presented on this motion to compel arbitration is whether the

particular dispute sought to be arbitrated, namely the

plaintiff’s claim that the agreement to arbitrate is

unenforceable under the “effective vindication” doctrine, must

be submitted to arbitration. 5


4 The plaintiff makes various references in her papers that she was “forced”
into the arbitration agreement, but the plaintiff does not appear to contend
that the Agreement is invalid on the ground that a valid contract was not
formed as a matter of state law contract principles.
5 The effective vindication doctrine is a “‘judge-made’ exception to the FAA
which ‘allow[s] courts to invalidate agreements that prevent the effective
vindication of a federal statutory right.’” Sutherland v. Ernst & Young LLP,


                                      9
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 10 of 23



     Unless the parties clearly provide otherwise, the question

of arbitrability – whether an agreement requires the parties to

arbitrate a particular dispute – is an issue for judicial

determination. See Specht v. Netscape Commc'ns Corp., 306 F.3d

17, 26-27 (2d Cir. 2002) (Sotomayor, J.); see also Applebaum v.

Lyft, Inc., 263 F. Supp. 3d 454, 457 (S.D.N.Y. 2017). “The

determination of whether parties have contractually bound

themselves to arbitrate a dispute – a determination involving

interpretation of state law – is a legal conclusion.” Specht,

306 F.3d at 26. EY argues that the Court cannot entertain the

plaintiff’s claim for a declaratory judgment that the Agreement

is unenforceable on the ground that the panel’s Order prevents

the plaintiff from effectively vindicating her statutory rights

because the Agreement’s delegation clause in Section 17(d)(ii)

commits consideration of that gateway issue to the panel. EY is

correct.

     “The FAA reflects the fundamental principle that

arbitration is a matter of contract.” Rent-A-Center, West, Inc.

v. Jackson, 561 U.S. 63, 68 (2010). A delegation provision




726 F.3d 290, 298 (2d Cir. 2013) (per curiam) (alteration in original)
(quoting American Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 235
(2013)). “It may well be that the existence of large arbitration costs could
preclude a litigant . . . from effectively vindicating her statutory rights.”
Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000). The
plaintiff’s argument in this case is that the panel’s Order, requiring the
parties to share the arbitral costs equally, renders the Agreement
unenforceable on “effective vindication” grounds.



                                     10
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 11 of 23



contained in an agreement to arbitrate, which purports to

delegate the resolution of certain questions to the arbitrator,

rather than the district court, must be enforced in the same way

as any other contract provision. See id. at 70 (“An agreement to

arbitrate a gateway issue is simply an additional, antecedent

agreement the party seeking arbitration asks the federal court

to enforce, and the FAA operates on this additional arbitration

agreement just as it does on any other.”). The question

presented by EY’s motion to compel arbitration is not whether

the plaintiff’s “effective vindication” argument is meritorious,

but whether, as a matter of contract interpretation, the

agreement to arbitrate delegates the resolution of that

preliminary question to the panel. See Henry Schein, Inc. v.

Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“A court

has ‘no business weighing the merits of the grievance’ because

the ‘agreement is to submit all grievances to arbitration, not

merely those which the court will deem meritorious.’”) (quoting

AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650

(1986)).

     In Rent-A-Center, the Supreme Court considered an

arbitration agreement signed by an employee as a condition of

employment containing a delegation provision that provided that

“[t]he Arbitrator, and not any federal, state, or local court or

agency, shall have exclusive authority to resolve any dispute


                                   11
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 12 of 23



relating to the interpretation, applicability, enforceability or

formation of this Agreement including, but not limited to any

claim that all or any part of this Agreement is void or

voidable.” 561 U.S. at 66. After the employee brought suit in

federal district court and the employer sought to compel

arbitration of the employee’s claims, the employee opposed the

motion to compel arbitration on the ground the arbitration

agreement was unconscionable under Nevada state law. Id. The

Supreme Court found that under the clear terms of the delegation

provision, the employee’s claim that the arbitration agreement

was unenforceable must be submitted to the arbitrator to decide.

Id. at 72. The Supreme Court distinguished between challenges

that an employee might bring, when faced with such a delegation

provision, to “the delegation provision specifically” and

challenges “to the validity of the Agreement as a whole.” Id.

The Supreme Court found that whereas the former kind challenge

should be heard by the district court because the district court

would have to decide whether the delegation provision itself was

enforceable before compelling arbitration under 9 U.S.C. § 4,

the latter kind of challenge does not implicate the validity of

the delegation provision itself, and therefore the district

court’s only task is to construe the delegation provision

according to its terms and then, if the delegation provision so




                                   12
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 13 of 23



dictated, compel arbitration of the underlying claim that the

agreement as a whole was invalid. Id.

     In this case, Section 17(d)(ii) of the Agreement provides

that “[a]ny issue concerning the extent to which any Dispute is

subject to arbitration, or the formation, applicability,

interpretation or enforceability of the provisions of this

Section 17, including any claim or contention that all or any

part of this Agreement is void or voidable, will be governed by

the Federal Arbitration Act and will be resolved by the

arbitrators.” Farina Decl. Ex. B, at 4.

     This case and the delegation provision in Section 17(d)(ii)

of the Agreement are virtually indistinguishable from Rent-A-

Center and the delegation provision at issue in that case. In

both cases, the relevant arbitration agreement contained a

delegation provision that unambiguously delegates to the

arbitrator questions concerning the formation or interpretation

of the arbitration agreement, including whether any part of the

agreement is void or voidable. In both cases, the employee

opposed the motion to compel arbitration not by challenging the

delegation provision specifically, but on the ground that the

arbitration agreement as a whole was unenforceable. Just as in




                                   13
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 14 of 23



Rent-A-Center, the plaintiff’s argument brought in this action

must be decided by the arbitration panel. 6

      It makes no difference that the employee in Rent-A-Center

argued that the arbitration agreement was void under the state

law contract principle of unconscionability, while the plaintiff

in this case argues that the Agreement is void under the

federal, judge-made doctrine of “effective vindication.” The

Supreme Court in Rent-A-Center made clear that the relevant

distinction is between challenges to a delegation provision

specifically, which the Court can entertain notwithstanding the

existence of a delegation provision, and challenges to an

arbitration agreement as a whole, which must be submitted to the

arbitrator in the face of a valid delegation provision. The

plaintiff’s papers state that the plaintiff is “challenging the

efficacy of the arbitration agreement itself on account of the

fact that its application by the Tribunal violates the effective

vindication doctrine.” ECF No. 25, at 15. The plaintiff states

that her “declaratory judgement action stems from the fact that



6 The plaintiff herself recognized that the panel is the proper forum in which
to present her “effective vindication” claim, at least in the first instance.
The plaintiff presented her “effective vindication” argument to the panel
prior to the panel’s issuing the Order. To the extent that the plaintiff
believes the panel erred in the Order or that the panel did not have an
accurate sense of the plaintiff’s financial resources, the plaintiff
presumably is welcome to renew her argument to the panel and present new
evidence in line with the panel’s order “that the arbitration fees shall be
split equally between Claimant and Respondent pending further Order of this
Tribunal on the issue of allocation of fees.” Farina Decl. Ex. A, at 9
(emphasis added).



                                     14
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 15 of 23



the Agreement, as applied by the Tribunal, has operated as a

substantive bar to her ability to effectively vindicate her

federal, state and local statutory rights.” Id. at 11 (emphasis

in original).

     Because the plaintiff’s challenge in this Court is clearly

directed at the Agreement as a whole, and not at the delegation

provision specifically, the plaintiff’s “effective vindication”

challenge to the Agreement, brought in this Court as a claim for

a declaratory judgment, must be submitted to the arbitrators

under Rent-A-Center and the plain language of the delegation

provision. See Vargas v. Bay Terrace Plaza LLC, 378 F. Supp. 3d

190, 197 n.9 (E.D.N.Y. 2019) (noting that an “effective

vindication” argument based on a shortened limitations period

“could be interpreted as either a challenge to the Agreements as

a whole or to the statute of limitations provision specifically;

in any event, it is certainly not a challenge to the delegation

provision and thus not for the Court to decide.”).

                                   B.

     The plaintiff also improperly seeks interlocutory review of

a non-final order of the panel.

     “Under the Federal Arbitration Act . . . a district court

does not have the power to review an interlocutory ruling by an

arbitration panel.” Michaels v. Mariforum Shipping, S.A., 624

F.2d 411, 414 (2d Cir. 1980). If “arbitrators make an interim


                                   15
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 16 of 23



ruling that does not purport to resolve finally the issues

submitted to them, judicial review is unavailable.” Id.; see

also SH Tankers Ltd. v. Koch Shipping Inc., No. 12-cv-375, 2012

WL 2357314, at *5 (S.D.N.Y. June 19, 2012) (“[A]s long as the

Panel may still revisit the Ruling, it is neither final nor

subject to judicial review.”).

     In this case, the panel’s Order that the plaintiff argues

prevents her from effectively vindicating her statutory rights

in the arbitral forum is clearly not a final ruling. In the

disposition of the Order, the panel explicitly stated “that the

arbitration fees shall be split equally between Claimant and

Respondent pending further Order of this Tribunal on the issue

of allocation of fees.” By indicating that the “[p]anel may

still revisit the [r]uling” on the issue of the allocation of

fees following the Order, the panel made clear that the Order

“is neither final nor subject to judicial review.” Id.

     The plaintiff does not appear to dispute the principle that

district courts may not review interlocutory orders issued by an

arbitral panel, nor does the plaintiff appear to dispute that

the Order in this case was such an interlocutory order. Instead,

the plaintiff argues that the Court may review the Order now

because the Order is ancillary to the merits of the underlying

action and is reviewable because it provided “interim equitable

relief.”


                                   16
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 17 of 23



     However, the cases relied upon by the plaintiff to support

this position are inapposite. Those cases concerned situations

in which the arbitrators had required a party to post a security

bond or escrow account pending the final award. See, e.g., Home

Indem. Co. v. Affiliated Food Distribs., Inc., No. 96-cv-9707,

1997 WL 773712, at *2-3 (S.D.N.Y. Dec. 12, 1997); Atlas

Assurance Co. of Am. v. Am. Centennial Ins. Co., No. 90-cv-5474,

1991 WL 4741, at *2-3 (S.D.N.Y. Jan. 16, 1991). The plaintiff

provides no authority that in a case like this, where the

arbitrators have made a non-final ruling with respect to the

allocation of fees, as distinct from an order requiring that a

security bond be posted, a district court may review that order

in an interlocutory posture. Arbitral orders requiring that

security bonds be posted are distinguishable from arbitral

orders concerning the allocation of fees. When arbitrators have

required that security bonds be posted, the arbitrators had

entered an order of “interim relief in order to prevent their

final award from becoming meaningless.” See British Ins. Co. of

Cayman v. Water St. Ins. Co. Ltd., 93 F. Supp. 2d 506, 516

(S.D.N.Y. 2000) (collecting cases). Unlike a security bond,

which ensures that a final award, once issued, is actually

satisfied, an order allocating fees is simply a procedural

mechanism to ensure that the arbitration can happen at all. In

addition, because the panel explicitly stated that the Order


                                   17
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 18 of 23



allocating fees could be revisited, a collateral attack on the

order in this Court is impermissible. See SH Tankers, 2012 WL

2357314, at *5 (finding that the “collateral order doctrine” did

not permit review of an interim order of the arbitrators

requiring a security bond to be posted because the tribunal

intended to revisit the ruling).

     Therefore, the Court cannot review the panel’s non-final

March 4, 2019 Order on an interlocutory posture.

                                   C.

     Moreover, to the extent that the plaintiff now seeks to

vacate the March 4, 2019 Order, the plaintiff has failed to

comply with the time limits imposed by the FAA on parties

challenging arbitral rulings.

     Under the FAA, any motion “to vacate, modify or correct an

award must be served upon the adverse party or his attorney

within three months after the award is filed or delivered.” 9

U.S.C. § 12. “The three month deadline is ‘not subject to

extension.’” HRB Prof’l Res. LLC v. Bello, No. 17-cv-7443, 2018

WL 4629124, at *4 (S.D.N.Y. Sept. 27, 2018) (quoting Florasynth,

Inc. v. Pickholz, 750 F.2d 171, 175 (2d Cir. 1984)).

     As an initial matter, the fact that the plaintiff brought

this action as a claim for a declaratory judgment, rather than

as a motion to “vacate, modify or correct” the March 4, 2019

order, does not affect the applicability of the three-month


                                   18
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 19 of 23



deadline in 9 U.S.C. § 12. The relief that the plaintiff

requests in this action is a declaration that the Agreement is

unenforceable and that the Court vacate the Order. The nature of

the plaintiff’s requested relief means that this action seeking

a declaratory judgment is subject to the three-month deadline in

9 U.S.C. § 12. See Corey v. N.Y. Stock Exch., 691 F.2d 1205,

1213 (6th Cir. 1982) (“The three month notice requirement in

section 12 for an appeal of [an] award . . . is meaningless if a

party to the arbitration proceedings may bring an independent

action . . . outside of the statutory time period provided for

in section 12.”).

     The action is plainly untimely. The Order was issued on

March 4, 2019. The plaintiff’s ability to file a motion to

vacate, modify, or correct the award therefore expired on June

4, 2019 and this action for a declaratory judgment, filed on

July 17, 2019, is barred by 9 U.S.C. § 12.

     The plaintiff’s argument to the contrary, that the panel’s

ruling was not ripe for review until the bill from the panel was

delivered to the plaintiff on July 10, 2019, is without merit.

To the extent that the plaintiff argues that the three-month

deadline under 9 U.S.C. § 12 should be tolled in some way, that

argument fails because “there is no common law exception to the

three-month limitations period on the motion to vacate” because

an “action to enforce an arbitration award is a creature of


                                   19
      Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 20 of 23



statute and was unknown in the common law.” Florasynth, 750 F.2d

at 175. In any event, the plaintiff’s “ripeness” argument is

undermined by the undisputed facts in this case. The plaintiff

made her “effective vindication” argument to the panel prior to

the panel’s issuing the March 4, 2019 Order, and therefore it

makes no sense for the plaintiff to say that her “effective

vindication” argument, which is now packaged in this Court as a

claim for a declaratory judgment, was unripe until she received

the bill from the panel on July 10, 2019. The plaintiff clearly

believed that the argument was “ripe” for review when she made

her submissions to the panel prior to the March 4, 2019 Order.

Further, plaintiff’s counsel expressed an intention to file this

current action as early as May 18, 2019, which was within the

three-month period. See Farina Decl., Exs. I & J. There is no

legal or factual basis to conclude that the current action is

timely when it was filed outside the three-month limit under 9

U.S.C. § 12.

     The action in this case is therefore time barred under 9

U.S.C. § 12. 7


7 In addition to being time barred, the plaintiff’s challenge in the form of
an action for a declaratory judgment appears to be improper because “[a]
request for vacatur [of an arbitration award] must be made in the form of a
motion” and cannot be challenged “by filing a complaint or an application.”
Kruse v. Sands Bros. & Co., Ltd., 226 F. Supp. 2d 484, 486-87 (S.D.N.Y.
2002); see also Serv. Emps. Int’l, Inc. v. Pryor, No. H-10-1577, 2012 WL
13060079, at *4 (S.D. Tx. June 11, 2012) (“To attack the Arbitrator’s
decisions, SEII must move to vacate, modify, or correct an order pursuant to
the FAA; this suit for a declaratory judgment and injunction is improper.”).



                                     20
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 21 of 23



                                   D.

     Finally, for purposes of completeness, it should be noted

that the plaintiff’s challenge to the allocation of expenses in

the March 4, 2019 Order, which is for the arbitration panel to

decide, would not mean that the Agreement as a whole would be

unenforceable.

     In accordance with the FAA’s preference for encouraging

arbitration, “the appropriate remedy when a court is faced with

a plainly unconscionable provision of an arbitration agreement—

one which by itself would actually preclude a plaintiff from

pursuing her statutory rights—is to sever the improper provision

of the arbitration agreement, rather than void the entire

agreement.” Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d

115, 124-25 (2d Cir. 2010) (quotation marks omitted).

     In this case, the Agreement instructs the panel to allocate

fees “in a manner that will preserve enforceability of the

arbitration provisions contained in this Section 17.” Farina

Decl., Ex. B, at 4. The Agreement also contains a severability

provision that states that “[i]f any provision of this Agreement

or the application thereof . . . is determined by a court of

competent jurisdiction or arbitration panel to be invalid, void

or unenforceable, the remaining provisions hereof . . . will

remain in full force and effect and will in no way be affected,

impaired or invalidated thereby.” Farina Decl., Ex. M., at 3.


                                   21
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 22 of 23



The severability clause expressly notes its applicability to the

arbitration provisions in the Agreement in Section 17. Id. In

light of the severability provisions in the Agreement, the

plaintiff’s “effective vindication” argument, if successful,

would not result in the entire Agreement being voided. See

Ragone, 595 F.3d at 124-25; Castellanos v. Raymours Furniture

Co., Inc., 291 F. Supp. 3d 294, 301-02 (E.D.N.Y. 2018) (severing

a limitations period in an arbitration agreement that was

unenforceable under the “effective vindication” doctrine from

the remainder of the arbitration agreement). At most, the

argument would result in vacatur of the March 4, 2019 Order and

the need for the panel to allocate fees in such a way that the

plaintiff could effectively vindicate her statutory rights.

     Therefore, the Court would not find that the entire

Agreement is unenforceable based on the plaintiff’s “effective

vindication” challenge.



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the defendant’s motion to compel arbitration and its

motion to stay proceedings in this Court are granted. The Clerk




                                   22
     Case 1:19-cv-06667-JGK Document 30 Filed 06/23/20 Page 23 of 23



is directed to stay this case. The Clerk is also directed to

close Docket No. 19.

SO ORDERED.

Dated:    New York, New York
          June 23, 2020

                                        ___ /s/ John G. Koeltl _______
                                               John G. Koeltl
                                         United States District Judge




                                   23
